DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed August 30, 2022, has been entered.  Claims 1-3 and 6-10 remain pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 5,370,881) in view of Beauregard et al. (US 6,458,401).
Regarding claims 1 and 10, Fuisz teaches a method for preparing a chewing gum composition and a chewing gum composition comprising preparing a premix of a water insoluble flavoring agent and a matrix material then mixing the premix with a gum base.  Maltitol is taught as a matrix material  (col. 7 lines 13-27; Examples 1 and 4).  The flavors of Fuisz are liquid before preparing the premix/flavor delivery system (col. 5 lines 25-27).
The flavor delivery system is taught to be included in the chewing gum at 0.25 to 40 % by weight of the chewing gum (col. 11 lines 8-15), and the flavor is included in the delivery system at preferably 2 to 12 wt. %.  This provides a flavor content in the chewing gum ranging from 0.005 to 8 wt. %, encompassing and thereby rendering obvious the claimed range.  
 While Fuisz teaches maltitol as a matrix material suitable for use in their premix, they are silent as to the maltitol having a specific surface area as claimed.
Beauregard et al. teach a maltitol powder made by a simple and continuous process.  Beauregard et al. teach their process is less expensive, and less complex, while still providing a maltitol that is a crystalline powder (col. 2 lines 14-34).  Therefore, where Fuisz teaches a maltitol powder as a matrix material for combination with a flavor oil that is subsequently included in a chewing gum, it would have been obvious to have utilized the maltitol powder of Beauregard et al. in order to provide a flavored chewing gum that included a maltitol that was a lower cost that other maltitol powders.  This would have been expected to continue to provide the predictable result of a flavored chewing gum.
Beauregard et al. do not report the specific surface area of their particles.  However, given that the maltitol powder of the instant invention is said to be produced by the method of Beauregard et al. (instant specification at p. 12 lines 19-21), the maltitol powder of Beauregard et al. is considered to have a specific surface area as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 2, Fuisz teaches the flavor delivery system is included in the chewing gum at 0.25 to 40 % by weight of the chewing gum (col. 11 lines 8-15).  Given that the flavor delivery system comprises preferably 2 to 12 wt. % flavor, the remainder being maltitol, this provides an amount of maltitol in the chewing gum overlapping the claimed range.  Further, additional polyol powder may be present in the chewing gum as bulking agent/sweetener (col. 11 lines 16-20; Example 4).  Therefore, it would have been obvious to have provided the chewing gum with an amount of polyol powder as claimed, as the claimed amounts are consistent with amounts of polyols known to be included in chewing gums.
Regarding claim 3, Beauregard et al. teach the polyol powder can be ground to the desired particle size (col. 3 lines 49-52), and also teach the polyol powder having a particle size of 300 µm to 850 µm (col. 4 lines 25-29), falling within the claimed range. 
Regarding claims 6 and 7, the polyol powder of Beauregard et al. is a granulate obtained by wet granulation (e.g., Example 1).  It is again noted that the polyol powder of the instant invention is made by the method of Beauregard et al. (instant specification at p. 12 lines 19-21).
Regarding claim 8, the polyol powder of Beauregard et al. consists of maltitol (e.g., Example 1).
Regarding claim 9, Fuisz teaches a chewing gum composition comprising a chewing gum base, at least one polyol powder that can be maltitol, and at least one water insoluble flavoring agent adsorbed on the polyol powder (col. 7 lines 13-27; Examples 1 and 4).  Fuisz teaches the flavor delivery system is taught to be included in the chewing gum at 0.25 to 40 % by weight of the chewing gum (col. 11 lines 8-15), and the flavor is included in the delivery system at preferably 2 to 12 wt. %.  This provides a flavor content in the chewing gum ranging from 0.005 to 8 wt. %, encompassing and thereby rendering obvious the claimed range.
While Fuisz teaches maltitol as a matrix material suitable for use in their premix, they are silent as to the maltitol having a specific surface area as claimed.
Beauregard et al. teach a maltitol powder made by a simple and continuous process.  Beauregard et al. teach their process is less expensive, and less complex, while still providing a maltitol that is a crystalline powder (col. 2 lines 14-34).  Therefore, where Fuisz teaches a maltitol powder as a matrix material for combination with a flavor oil that is subsequently included in a chewing gum, it would have been obvious to have utilized the maltitol powder of Beauregard et al. in order to provide a flavored chewing gum that included a maltitol that was a lower cost that other maltitol powders.  This would have been expected to continue to provide the predictable result of a flavored chewing gum.
Beauregard et al. do not report the specific surface area of their particles.  However, given that the maltitol powder of the instant invention is said to be produced by the method of Beauregard et al. (instant specification at p. 12 lines 19-21), the maltitol powder of Beauregard et al. is considered to have a specific surface area as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.



Response to Arguments

Applicant’s arguments filed August 30, 2022, have been fully considered but they are persuasive.
Applicant argues that Beauregard does not contemplate a premix comprising a flavoring agent and a polyol powder comprising maltitol (Remarks, p. 3).
This argument is not persuasive.  Beauregard was not relied upon to teach the premix.  Rather, it is Fuisz that teaches the preparation of a premix comprising a flavor oil and a polyol such as maltitol.  This premix is subsequently added to a gum base to provide a chewing gum composition as set forth in the rejection above.
Applicant argues that Fuisz does not disclose a polyol have the claimed specific surface area (Remarks, p. 9).
This argument is also not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is over the combination of Fuisz and Beauregard.  Applicant has not provided convincing arguments as to why one would not have used the maltitol particles of Beauregard in the premix of Fuisz where Fuisz specifically teaches maltitol and where Beauregard teaches maltitol provided by their process is less expensive.
Applicant argues that the claimed surface area defines the structure of the claimed polyol and states that this feature is not a property or function that would even be subject to the inherency analysis (Remarks, p. 3).
This argument is not persuasive.  As set forth in the rejection above, the maltitol powder of the instant invention is produced by the method of Beauregard.  Therefore, it is unclear how the maltitol of Beauregard would not have the specific surface area as claimed.
Applicant argues that the claimed premix provides unexpected properties in providing a chewing gum with enhanced flavor release (Remarks, p. 3).
This argument is not persuasive.  Where the primary reference Fuisz teaches a premix of a flavor oil and a polyol powder, and speaks to the premix providing a “more flavorful or fragrant product with high authenticity and trueness to its intended taste and/or smell.” (col. 4 lines 14-16), it is not considered unexpected that premix would “enhance” the flavor release in a chewing gum.    
Applicant points to results in the specification, where it is stated that the premix with the SP150FD contained the highest score compared to sorbitol at SP90 (Remarks, p. 4).
This argument is not persuasive.  Given that the combination of prior art teaches preparing a chewing gum composition comprising a premix of a flavor oil and maltitol as claimed, the results reported in the instant specification are not convincing evidence of unexpected results sufficient to outweigh the prima facie case of obviousness set forth.  Where the specification states that the SP150FD obtained the “highest score” (Example 1 Results) but not does not quantify these scores, and where only 6 panelists ranked the samples, it is not clear that the sample obtaining the “highest” score is significantly different from any of the other samples.  Further, the results shown are not commensurate in scope with the claims, where at least claim 1 does not limit the amount of maltitol present in the chewing gum.
  Regarding the premix having a higher intensity than the maltitol alone (Remarks, p. 4), this is not surprising based on the teachings of Fuisz as described above.
Applicant states that Fuisz and Beauregard broadly identify maltitol, but do not specifically describe the combination that are important to achieve the claimed structural properties (Remarks, p. 5).
This argument is not persuasive.  If by specific structural properties, applicant is referring to the specific surface area of the maltitol, this specific surface area is considered to be present in the maltitol of Beauregard as the maltitol of the instant invention is produced by the process of Beauregard as set forth in the rejection above.  Motivation to have selected the maltitol of Beauregard for use in the invention of Fuisz arises from the economic advantages as reported by Beauregard.
As to the specific surface area providing an unexpected flavor release, the results shown in the instant specification are not convincing evidence of unexpected results sufficient to outweigh the prima facie case of obviousness for the reasons set forth above.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791